UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1072


JENNIFER SARAH YAGODA,

                Plaintiff - Appellant,

          v.

NEW HANOVER CHILD PROTECTIVE SERVICES;         JOHN     DAVIS;   KARI
SANDERS; RENEE HALL; GEORGIA MORRIS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:11-cv-00122-BO)


Submitted:   August 18, 2016                 Decided:    August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer Sarah Yagoda, Appellant Pro Se. Mary Craven Adams, Sonny
Sade Haynes, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Winston-Salem,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jennifer Sarah Yagoda appeals the district court’s order

denying relief on her 42 U.S.C. § 1983 (2012) complaint.              We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.                Yagoda v.

New   Hanover   Child   Protective        Servs.,   No.   7:11-cv-00122-BO

(E.D.N.C. Jan. 14, 2016).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and    argument   would   not    aid   the

decisional process.

                                                                     AFFIRMED




                                     2